                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

PHYLLIS J. MOORE,                §
                                 §
     Plaintiff,                  §
                                 §
v.                               §                     Civil Action No. 3:18-CV-1168-N
                                 §
MACY’S RETAIL HOLDINGS, INC. and §
JASON UKANDU,                    §
                                 §
     Defendants.                 §

                     MEMORANDUM OPINION AND ORDER

      This Memorandum Opinion and Order addresses Defendant Macy’s Retail Holdings,

Inc. (“Macy’s”) motion for summary judgment [24]. Plaintiff Phyllis J. Moore has failed to

establish that Macy’s reason for her termination is mere pretext. Accordingly, the Court

grants Macy’s motion.

                              I. ORIGINS OF THE DISPUTE

      Phyllis Moore worked for Macy’s since 1999. In 2017, at the age of 68, Moore was

working in the Women’s Fragrances department. Her supervisor was Jason Ukandu. During

a workday in October 2017, Moore was of the opinion that Ukandu’s pants were hanging too

low. Moore approached Ukandu. After a brief conversation, Ukandu claims Moore smacked

him on the behind and walked away with a smile.

      Ukandu reported the incident to Margie Peña in Human Resources. Peña discussed

the incident with Moore, and then informed her that she would be suspended while Human




MEMORANDUM OPINION AND ORDER – PAGE 1
Resources investigated the incident. Based on Peña’s investigation, Macy’s terminated

Moore for inappropriate conduct on November 8, 2017.

       Moore first appealed the decision using Macy’s internal dispute resolution process.

Moore noted that she disputed the facts of the allegation and believed she was terminated

because of her age. After a second investigation conducted by Jennifer Van Ness, Macy’s

upheld its original decision to terminate Moore for inappropriate conduct.

       In May 2018, Moore filed suit in this Court. She raised three claims: (1) an Age

Discrimination in Employment Act (“ADEA”) violation against Macy’s, (2) defamation

against Ukandu, and (3) conspiracy against both Macy’s and Ukandu. The Court dismissed

Moore’s conspiracy claim with prejudice by previous Order [18]. Macy’s now moves for

summary judgment on Moore’s ADEA claim.

                     II. LEGAL STANDARD FOR SUMMARY JUDGMENT

       Courts “shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). In making

this determination, courts must view all evidence and draw all reasonable inferences in the

light most favorable to the party opposing the motion. United States v. Diebold, Inc., 369

U.S. 654, 655 (1962). The moving party bears the initial burden of informing the court of

the basis for its belief that there is no genuine issue for trial. Celotex Corp. v. Catrett, 477

U.S. 317, 323 (1986). Once the movant has made the required showing, the burden shifts

to the nonmovant to establish that there is a genuine issue of material fact such that a




MEMORANDUM OPINION AND ORDER – PAGE 2
reasonable jury might return a verdict in its favor. Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 586–87 (1986). Factual controversies are resolved in favor of

the nonmoving party “‘only when an actual controversy exists, that is, when both parties

have submitted evidence of contradictory facts.’” Olabisiomotosho v. City of Houston, 185

F.3d 521, 525 (5th Cir. 1999) (quoting McCallum Highlands, Ltd. v. Washington Capital

Dus, Inc., 66 F.3d 89, 92 (5th Cir. 1995)).

             III. THE COURT GRANTS SUMMARY JUDGMENT FOR MACY’S

                            A. Legal Standard under the ADEA

       ADEA claims involving discrimination should be evaluated using the burden shifting

framework articulated in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Squyres

v. Heico Cos., LLC, 782 F.3d 224, 231 (5th Cir. 2015). Moore must first make out a prima

facie case of discrimination by showing: (1) she was discharged, (2) she was qualified for the

position, (3) she was within the protected class at the time of termination, and (4) was either

replaced by someone outside the protected class, someone younger, or was otherwise

terminated because of her age. Jackson v. Cal-Western Packaging Corp., 602 F.3d 374, 378

(5th Cir. 2010). Macy’s assumes that Moore can make out a prima facie case. Br. in Supp.

of Def. Macy’s Retail Holdings, Inc.’s Mot. for Summ. J., 8 [25] (“Mot.”).

       Next, the burden shifts to Macy’s to articulate a legitimate, non-discriminatory reason

for Moore’s termination. McDonnell Douglas Corp., 411 U.S. at 802. It is undisputed that

it has. Macy’s states that it fired Moore because she engaged in misconduct when she

deliberately and inappropriately touched Ukandu. Mot. at 8. While Moore disagrees with




MEMORANDUM OPINION AND ORDER – PAGE 3
Macy’s decision, she does not dispute that this was the reason proffered for her termination.

Finally, under the McDonnell Douglas Corp. framework, the burden then shifts back to

Moore to show that Macy’s reason was mere pretext for discrimination. McDonnell Douglas

Corp., 411 U.S. at 804.

                B. Moore Does Not Raise a Fact Issue Regarding Pretext

       Moore has not presented evidence to create a reasonable basis to infer Macy’s reason

was pretextual. Moore attempts to show pretext by arguing: (1) she had a perfect disciplinary

record, (2) there were rumors that Ukandu was engaging in inappropriate conduct with

another employee at the time, and (3) there were no witnesses to the alleged incident. Pl.’s

Resp. to Def. Macy’s Retail Holdings, Inc.’s Mot. for Summ. J. and Br. in Supp., 9 [40]

(“Resp.”). Her logic is that “a reasonable employer would need more than hearsay

statements to make the determination that it was appropriate to terminate an employee of

almost two decades with an impeccable employment history based solely on what amounts

to a ‘he said she said’ situation.” Id.

       The Court disagrees that this is evidence of pretext. The entirety of Moore’s argument

is that Macy’s made the wrong decision, and should have trusted her word over Ukandu’s.

But this is insufficient to show evidence of pretext supporting an ADEA claim. In cases “in

which an employer discharges an employee based on the complaint of another employee, the

issue is not the truth or falsity of the allegation, but ‘whether the employer reasonably

believed the employee’s allegation and acted on it in good faith.” Jackson, 602 F.3d at 379.

Moore clearly disagrees with Macy’s decision. But at no point does she present evidence




MEMORANDUM OPINION AND ORDER – PAGE 4
that Macy’s did not act in good faith, or present any evidence linking Macy’s decision to her

age. Indeed, her “own conclusory assertion that [she] did not behave inappropriately is

irrelevant.” Id. Without any evidence to suggest that Macy’s used this incident as cover for

a motivation to terminate Moore for her age, no reasonable jury could infer pretext.

Accordingly, the Court holds that Moore cannot state a viable ADEA claim and grants

Macy’s motion for summary judgment.

                                       CONCLUSION

       For the reasons stated above, the Court grants Macy’s motion for summary judgment.



       Signed May 3, 2019.




                                                  _________________________________
                                                            David C. Godbey
                                                       United States District Judge




MEMORANDUM OPINION AND ORDER – PAGE 5
